                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

    BELLE FLOWER MISSIONARY                                                                           PLAINTIFF
    BAPTIST CHURCH

    V.                                                                          NO. 4:18-CV-180-DMB-JMV

    STATE AUTO PROPERTY AND
    CASUALTY INSURANCE COMPANY                                                                     DEFENDANT


                                      ORDER REMANDING CASE

         On January 2, 2019, United States Magistrate Judge Jane M. Virden issued a Report and

Recommendation recommending “that this case be remanded to the Circuit Court of Grenada

County, Mississippi for lack of subject-matter jurisdiction.” Doc. #19 at 1. No objections to the

Report and Recommendation have been filed.

         Under 28 U.S.C. § 636(b)(1), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

         The Court has reviewed the Report and Recommendation and concluded that it is neither

clearly erroneous nor contrary to law.1 Accordingly, the Report and Recommendation [19] is




1
  State Auto Property and Casualty Insurance Company purportedly removed this case on the basis of diversity
jurisdiction, representing in its notice of removal that Belle Flower Missionary Baptist Church “is an unincorporated
church located in Grenada County, Mississippi” and “State Auto is a non-resident insurance company, domiciled in
Iowa and with its principal place of business in Ohio.” Doc. #1 at 4. The Report and Recommendation concluded
that although “[t]he citizenship of an unincorporated association … is deemed to be the same as that of its members
… neither the Complaint … nor the Notice [of removal] identifies the citizenship of the members of the Church.”
Doc. #19 at 2 (citation omitted). This Court agrees that “it is apparent State Auto removed this case on the basis of
complete diversity of citizenship without having first determined whether complete diversity exists.” Id. at 3.
ADOPTED as the opinion of this Court and the entirety of this case is REMANDED to the Circuit

Court of Grenada County, Mississippi.

       SO ORDERED, this 26th day of February, 2019.

                                                  /s/Debra M. Brown
                                                  UNITED STATES DISTRICT JUDGE




                                             2
